Exhibit 10.1

 

[g293041kk01i001.jpg]

 

EXECUTION VERSION

 

Dated 25 September 2009

 

 

SEAGATE TECHNOLOGY INTERNATIONAL

 

as the Chargor

 

 

in favour of

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

SHARE CHARGE

 

 

 

ALLEN & GLEDHILL LLP

ONE MARINA BOULEVARD #28-00

SINGAPORE 018989

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Contents

 

Page

 

 

 

 

 

1.

 

Definitions and Interpretation

 

1

 

 

 

 

 

2.

 

Security

 

4

 

 

 

 

 

3.

 

Restrictions and further Assurance

 

5

 

 

 

 

 

4.

 

Charged Shares

 

6

 

 

 

 

 

5.

 

General Undertakings

 

8

 

 

 

 

 

6.

 

Representations and Warranties

 

8

 

 

 

 

 

7.

 

Enforcement

 

11

 

 

 

 

 

8.

 

Appointment and Rights of Receivers

 

11

 

 

 

 

 

9.

 

Administrative Agent’s Rights

 

12

 

 

 

 

 

10.

 

Order of Distributions

 

13

 

 

 

 

 

11.

 

Liability of Administrative Agent, Receivers and Delegates

 

14

 

 

 

 

 

12.

 

Power of Attorney

 

14

 

 

 

 

 

13.

 

Protection of Third Parties

 

15

 

 

 

 

 

14.

 

Saving Provisions

 

15

 

 

 

 

 

15.

 

Discharge of Security

 

18

 

 

 

 

 

16.

 

Expenses, Stamp Duty and Interest

 

18

 

 

 

 

 

17.

 

Payments

 

19

 

 

 

 

 

18.

 

Conduct of business by the Secured Parties

 

20

 

 

 

 

 

19.

 

Miscellaneous Indemnities

 

20

 

 

 

 

 

20.

 

Rights, Amendments, Waivers and Determinations

 

21

 

 

 

 

 

21.

 

Separate and independent obligations

 

22

 

 

 

 

 

22.

 

Benefit of Security

 

22

 

 

 

 

 

23.

 

Partial Invalidity

 

22

 

 

 

 

 

24.

 

Notices

 

23

 

 

 

 

 

25.

 

Counterparts

 

23

 

i

--------------------------------------------------------------------------------


 

Contents

 

Page

 

 

 

 

 

26.

 

Governing Law

 

23

 

 

 

 

 

27.

 

Jurisdiction

 

24

 

 

 

 

 

Schedule 1  - Rights of Receivers

25

 

 

 

Schedule 2  - Shares

27

 

ii

--------------------------------------------------------------------------------


 

This Deed is made on 25 September 2009 between:

 

(1)                                 Seagate Technology International, an
exempted company with limited liability incorporated under the laws of the
Cayman Islands (the “Chargor”) as the chargor; and

 

(2)                                 JPMorgan Chase Bank, N.A. (the
“Administrative Agent”) as administrative agent.

 

Background

 

(A)                             The Chargor is entering into this Deed in
connection with the Credit Agreement (as defined below).

 

(B)                               The Chargor has issued 10.00 per cent. Senior
Secured Second-Priority Notes due 2014 (the “Notes”) pursuant to an indenture
dated as of 1 May 2009 (as amended, supplemented or otherwise modified from time
to time, the “Indenture”) and guaranteed by, inter alios, Seagate Technology HDD
Holdings, the borrower under the Credit Agreement and in connection with the
Notes, the Chargor has entered into an intercreditor agreement dated as of 1
May 2009 (as amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) pursuant to which the Administrative Agent has agreed
to permit the granting of second ranking security interests by the Chargor in
favour of the collateral agent under the Indenture on the terms and conditions
of the Intercreditor Agreement.

 

(C)                               Pursuant to the Intercreditor Agreement, the
parties hereto acknowledge that a second ranking share charge will be entered
into by the Chargor on or about the date of this Deed in connection with the
Notes.

 

(D)                              The Board of Directors of the Chargor is
satisfied that entering into this Deed is for the purposes and to the benefit of
the Chargor and its business.

 

(E)                                The Administrative Agent is entering into
this Deed on behalf of itself and the other Secured Parties.

 

It is agreed as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION


 


1.1                               DEFINITIONS


 

In this Deed, unless a contrary indication appears, terms used in the Credit
Agreement have the same meaning and construction. In addition:

 

“Acts” means the Companies Act and the Property Act.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation, lodgement or registration.

 

“Bank Account” has the meaning given to it in the Debenture.

 

1

--------------------------------------------------------------------------------


 

“Charged Assets” means the assets from time to time subject, or expressed to be
subject, to the Charges or any part of those assets.

 

“Charged Company” means Seagate Singapore International Headquarters Pte. Ltd.,
a company incorporated under the laws of Singapore, with company registration
number 199700025H.

 

“Charges” means all or any of the Security created or expressed to be created by
or pursuant to this Deed.

 

“Credit Agreement” means the second amended and restated credit agreement dated
as of 3 April 2009 made between inter alia, Seagate Technology, Seagate
Technology HDD Holdings, the lenders named in that agreement, as original
lenders, and JPMorgan Chase Bank, N.A., as administrative agent and the other
agents party thereto.

 

“Companies Act” means the Companies Act, Chapter 50 of Singapore.

 

“Currency of Account” means the currency in which the relevant indebtedness is
denominated or, if different, is payable.

 

“Debenture” means the debenture dated on or about the date of this agreement and
entered into between Seagate Singapore International Headquarters Pte. Ltd., as
chargor and the Administrative Agent, as administrative agent.

 

“Default Notice” means a notice sent by the Administrative Agent to the Borrower
pursuant to Section 7.01 of the Credit Agreement, after an occurrence and during
the continuance of an Event of Default.

 

“Delegate” means a delegate or sub-delegate appointed under Clause 9.2
(Delegation).

 

“Dividends” means, in relation to any Share, all present and future:

 

(A)                                  DIVIDENDS AND DISTRIBUTIONS OF ANY KIND AND
ANY OTHER SUM RECEIVED OR RECEIVABLE IN RESPECT OF THAT SHARE;

 

(B)                                 RIGHTS, SHARES, MONEY OR OTHER ASSETS
ACCRUING OR OFFERED BY WAY OF CONVERSION, EXCHANGE, REDEMPTION, BONUS,
PREFERENCE, OPTION OR OTHERWISE IN RESPECT OF THAT SHARE;

 

(C)                                  ALLOTMENTS, OFFERS AND RIGHTS ACCRUING OR
OFFERED IN RESPECT OF OR IN SUBSTITUTION FOR THAT SHARE; AND

 

(D)                                 OTHER RIGHTS AND ASSETS ATTACHING TO,
DERIVING FROM OR EXERCISABLE BY VIRTUE OF THE OWNERSHIP OF THAT SHARE.

 

“Party” means a party to this Deed.

 

“Property Act” means the Conveyancing and Law of Property Act, Chapter 61 of
Singapore.

 

2

--------------------------------------------------------------------------------


 

“Receiver” means a receiver, receiver and manager, judicial manager or other
manager appointed in respect of the Charged Assets.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Shares” means:

 

(A)                                  ALL PRESENT AND FUTURE SHARES IN THE
CHARGED COMPANY, INCLUDING THE SHARES ISSUED AND OUTSTANDING AT THE DATE OF THIS
DEED DESCRIBED IN SCHEDULE 2 (SHARES);

 

(B)                                 ALL RIGHTS RELATING TO ANY OF THE SHARES
DESCRIBED IN PARAGRAPH (A) ABOVE WHICH ARE DEPOSITED WITH, OR REGISTERED IN THE
NAME OF, ANY DEPOSITARY, CUSTODIAN, NOMINEE, CLEARING HOUSE OR SYSTEM,
INVESTMENT MANAGER, CHARGEE OR OTHER SIMILAR PERSON OR THEIR NOMINEE, IN EACH
CASE WHETHER OR NOT ON A FUNGIBLE BASIS (INCLUDING RIGHTS AGAINST ANY SUCH
PERSON);

 

(C)                                  ALL WARRANTS, OPTIONS OR OTHER RIGHTS TO
SUBSCRIBE FOR, PURCHASE OR OTHERWISE ACQUIRE ANY OF THE SHARES DESCRIBED IN
PARAGRAPH (A) ABOVE; AND

 

(D)                                 ALL OTHER RIGHTS ATTACHING OR RELATING TO
ANY OF THE SHARES DESCRIBED IN PARAGRAPH (A) ABOVE, AND ALL CASH OR OTHER
SECURITIES OR INVESTMENTS IN THE FUTURE DERIVING FROM ANY OF THOSE SHARES OR
SUCH RIGHTS,

 

IN EACH CASE NOW OR IN THE FUTURE OWNED BY THE CHARGOR OR (TO THE EXTENT OF ITS
INTEREST) IN WHICH IT NOW OR IN THE FUTURE HAS AN INTEREST.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Winding-up” means winding up, amalgamation, reconstruction, administration,
dissolution, liquidation, merger or consolidation or any analogous procedure or
step in any jurisdiction.

 


1.2                               CONSTRUCTION


 


THE PROVISIONS IN SECTION 1.03 (TERMS GENERALLY) OF THE CREDIT AGREEMENT APPLY
TO THIS DEED WITH ALL NECESSARY CHANGES. IN ADDITION, UNLESS A CONTRARY
INDICATION APPEARS, ANY REFERENCE IN THIS DEED TO:


 


1.2.1                     “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES,
REVENUES AND RIGHTS OF EVERY DESCRIPTION;


 


1.2.2                     THE “CHARGOR”, THE “ADMINISTRATIVE AGENT” OR ANY
“PARTY” SHALL BE CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN TITLE, PERMITTED
ASSIGNS AND PERMITTED TRANSFEREES;


 


1.2.3                     A “LOAN DOCUMENT” OR ANY OTHER AGREEMENT OR INSTRUMENT
IS A REFERENCE TO THAT LOAN DOCUMENT OR OTHER AGREEMENT OR INSTRUMENT AS
AMENDED, SUPPLEMENTED,


 


3

--------------------------------------------------------------------------------



 


RESTATED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS
AND RESTATEMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH IN THE CREDIT
AGREEMENT);


 


1.2.4                     “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER
INCURRED AS PRINCIPAL OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY,
WHETHER PRESENT OR FUTURE, ACTUAL OR CONTINGENT;


 


1.2.5                     A “PERSON” INCLUDES ANY PERSON, FIRM, COMPANY,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST OR
PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY) OR TWO OR MORE OF
THE FOREGOING;


 


1.2.6                     A “REGULATION” INCLUDES ANY REGULATION, RULE, OFFICIAL
DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY, DEPARTMENT OR
REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION; AND


 


1.2.7                     A PROVISION OF LAW IS A REFERENCE TO THAT PROVISION AS
AMENDED OR RE-ENACTED.


 


1.3                               AMBIGUITY OR CONFLICT


 

Where there is any ambiguity or conflict between the provisions of the Credit
Agreement and this Deed, then the provisions of the Credit Agreement shall
prevail.

 


1.4                               THIRD PARTY RIGHTS


 


1.4.1                     UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, A PERSON
WHO IS NOT A PARTY HAS NO RIGHT UNDER THE CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT, CHAPTER 53B OF SINGAPORE TO ENFORCE OR ENJOY THE BENEFIT OF ANY TERM OF
THIS DEED, PROVIDED THAT THE TERMS OF THIS DEED SHALL INURE TO THE BENEFIT OF
THE SECURED PARTIES.


 


1.4.2                     NOTWITHSTANDING ANY TERM OF THIS DEED, THE CONSENT OF
ANY THIRD PARTY IS NOT REQUIRED FOR ANY VARIATION (INCLUDING ANY RELEASE OR
COMPROMISE OF ANY LIABILITY UNDER) OR TERMINATION OF THIS DEED.


 


2.                                      SECURITY


 


2.1                               EQUITABLE CHARGE


 

The Chargor, as legal and beneficial owner of the Shares and Dividends, and as a
continuing security for the payment of all Obligations, charges in favour of the
Administrative Agent by way of first fixed charge, and assigns and agrees to
assign absolutely to the Administrative Agent, free from all Security (other
than as permitted by the Credit Agreement), all its rights, title and interest
in and to, all present and future Shares and Dividends provided that no Security
shall be granted under this Clause 2.1, if:

 


2.1.1                     THE ADMINISTRATIVE AGENT DETERMINES, AFTER
CONSULTATION WITH THE CHARGOR THAT GRANTING SUCH SECURITY WOULD:


 


4

--------------------------------------------------------------------------------


 

(A)                                  VIOLATE THE LAW OF THE JURISDICTION IN
WHICH THE CHARGED ASSETS ARE LOCATED OR THE LAW OF THE JURISDICTION WHERE THE
PERSON OWNING SUCH ASSET OR PROPERTY IS ORGANISED;

 

(B)                                 VIOLATE THE TERMS OF ANY MATERIAL CONTRACT
BINDING ON THE CHARGOR, (BUT ONLY TO THE EXTENT THAT THE RESTRICTIONS IN ALL
SUCH CONTRACTS, TAKEN AS A WHOLE, DO NOT MATERIALLY LIMIT THE CHARGED ASSETS
THAT WOULD OTHERWISE BE PLEDGED PURSUANT TO THE COLLATERAL AND GUARANTEE
REQUIREMENT AND SECTION 5.13(C) OF THE CREDIT AGREEMENT TO SECURE THE
OBLIGATIONS); OR

 

(C)                                  RESULT IN A MATERIAL ADVERSE TAX
CONSEQUENCE TO THE CHARGOR; OR

 


2.1.2                     THE ADMINISTRATIVE AGENT DETERMINES THAT THE COST TO
THE CHARGOR OF GRANTING AND PERFECTING SUCH SECURITY INTEREST WOULD BE EXCESSIVE
IN VIEW OF THE RELATED BENEFITS TO BE RECEIVED BY IT.


 


2.2                               SHARE CERTIFICATES ETC.


 

The Chargor has delivered, as of the date of this Deed or, in the case of Shares
acquired after the date of this Deed, shall deliver on the date of such
acquisition deliver to the Administrative Agent, or as it directs:

 

(a)                                  all certificates representing the Shares;

 

(b)                                 stamped transfers of the Shares executed in
blank;

 

(c)                                  a certified copy of the Chargor’s Register
of Mortgages and Charges which has been updated to record the particulars of
this Mortgage in a form reasonably satisfactory to the Administrative Agent; and

 

(d)                                 any other documents relating to the Shares
which the Administrative Agent reasonably requires.

 


3.                                      RESTRICTIONS AND FURTHER ASSURANCE


 


3.1                               SECURITY


 

The Chargor shall not create or permit to subsist any Security over any Charged
Asset, nor do anything else prohibited by Section 6.02 (Liens) of the Credit
Agreement, except as permitted by that clause.

 


3.2                               DISPOSAL


 

The Chargor shall not (and shall not agree to) enter into a single transaction
or a series of transactions (whether related or not and whether voluntary or
involuntary) to sell, lease, transfer or otherwise dispose of any Charged Asset,
nor do anything else prohibited by Section 6.05 (Asset Sales) of the Credit
Agreement, except as permitted by that clause, and, in the case of Dividends, as
permitted by Clause 4.3 (Dividends before the receipt of a Default Notice by the
Borrower).

 

5

--------------------------------------------------------------------------------


 


3.3                               RIGHTS ISSUES, ETC.


 

The Chargor shall within three (3) Business Days of demand, duly pay all calls,
subscription moneys and/or other moneys payable on or in respect of the Charged
Assets. If the Chargor does not do so, the Administrative Agent may do so and,
if the Administrative Agent does so, the Chargor shall within three (3) Business
Days of demand indemnify the Administrative Agent against such payment together
with interest thereon for the period beginning on the date of such payment and
ending on the date on which the Administrative Agent has been indemnified in
full by the Chargor calculated at the rate per annum specified in
Section 2.12(c)(ii) (Interest) of the Credit Agreement.

 


3.4                               FURTHER ASSURANCE


 

The Chargor shall promptly do whatever is necessary to create, maintain and
perfect the Security created under this Deed and whatever else the
Administrative Agent reasonably requires:

 

(a)                                  to perfect or protect the Charges or the
priority of the Charges; or

 

(b)                                 to facilitate the realisation of the Charged
Assets or the exercise of any rights vested in the Administrative Agent or any
Delegate,

 

including executing any transfer, conveyance, charge, assignment or assurance of
the Charged Assets (whether to the Administrative Agent or its nominees or
otherwise), making any registration and giving any notice, order or direction.

 


4.                                      CHARGED SHARES


 


4.1                               VOTING AND OTHER RIGHTS BEFORE THE RECEIPT OF
A DEFAULT NOTICE BY THE BORROWER


 

Subject to Clause 4.2 (Voting and other rights after the receipt of a Default
Notice by the Borrower), the Chargor shall be entitled to exercise or direct the
exercise of the voting and other rights attached to any Share as it sees fit
provided that:

 


4.1.1                     IT DOES SO FOR A PURPOSE NOT INCONSISTENT WITH ANY
LOAN DOCUMENT; AND


 


4.1.2                     THE EXERCISE OF OR FAILURE TO EXERCISE THOSE RIGHTS
WOULD NOT MATERIALLY IMPAIR THE COLLATERAL OR MATERIALLY AND ADVERSELY AFFECT
THE RIGHTS AND REMEDIES OF ANY SECURED PARTY UNDER ANY LOAN DOCUMENT.


 


4.2                               VOTING AND OTHER RIGHTS AFTER THE RECEIPT OF A
DEFAULT NOTICE BY THE BORROWER


 

At any time after the receipt of a Default Notice by the Borrower:

 


4.2.1                     THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO EXERCISE
OR DIRECT THE EXERCISE OF THE VOTING AND OTHER RIGHTS ATTACHED TO ANY SHARE AS
IT REASONABLY SEES FIT PROVIDED THAT UNLESS OTHERWISE DIRECTED BY THE REQUIRED
LENDERS, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PERMIT THE CHARGOR TO
EXERCISE SUCH RIGHTS; AND


 


6

--------------------------------------------------------------------------------



 


4.2.2                     THE CHARGOR SHALL COMPLY OR PROCURE THE COMPLIANCE
WITH ANY DIRECTIONS OF THE ADMINISTRATIVE AGENT IN RESPECT OF THE EXERCISE OF
THOSE RIGHTS AND SHALL PROMPTLY EXECUTE AND/OR DELIVER TO THE ADMINISTRATIVE
AGENT SUCH FORMS OF PROXY AS IT OR HE REQUIRES WITH A VIEW TO ENABLING SUCH
PERSON AS IT OR HE SELECTS TO EXERCISE THOSE RIGHTS.


 


4.3                               DIVIDENDS BEFORE THE RECEIPT OF A DEFAULT
NOTICE BY THE BORROWER


 

Subject to Clause 4.4 (Dividends after the receipt of a Default Notice by the
Borrower), the Chargor shall be entitled to retain all cash income paid or
payable on any Share and the Administrative Agent shall (or, as the case may be,
ensure that its nominee shall) pay any cash income derived from the Shares of
the Chargor to the Chargor. If any cash income is received by (or paid to) the
Chargor (or as it may direct) pursuant to this Clause 4.3, that amount shall be
automatically released from the Security created under this Deed on such amount
being received by (or, as the case may be, being paid to) the Chargor, to the
extent that such amount is not paid or deposited into a Bank Account.

 


4.4                               DIVIDENDS AFTER THE RECEIPT OF A DEFAULT
NOTICE BY THE BORROWER


 


4.4.1                     UPON AND AT ANY TIME AFTER THE RECEIPT OF A DEFAULT
NOTICE BY THE BORROWER, THE ADMINISTRATIVE AGENT (OR, AS THE CASE MAY BE, ITS
NOMINEE) SHALL BE ENTITLED TO RETAIN ANY CASH INCOME RECEIVED BY IT AND APPLY
THE SAME IN OR TOWARDS THE PAYMENT OF THE OBLIGATIONS IN ACCORDANCE WITH CLAUSE
10 (ORDER OF DISTRIBUTIONS).


 


4.4.2                     AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY REPAY TO THE CHARGOR ALL CASH INCOME
PAID ON ANY SHARE THAT THE CHARGOR WOULD OTHERWISE BE PERMITTED TO RETAIN
PURSUANT TO THE TERMS OF THE CLAUSE 4.3 (DIVIDENDS BEFORE THE RECEIPT OF A
DEFAULT NOTICE BY THE BORROWER) AND THAT HAVE NOT BEEN APPLIED IN ACCORDANCE
WITH CLAUSE 10 (ORDER OF DISTRIBUTIONS).


 


4.5                               ACQUISITION OF SHARES


 

The Chargor shall promptly notify the Administrative Agent of:

 


4.5.1                     ITS ACQUISITION OF ANY SHARES; AND


 


4.5.2                     AFTER THE RECEIPT OF A DEFAULT NOTICE BY THE BORROWER,
THE DECLARATION, PAYMENT, ALLOTMENT, OFFER OR ISSUE OF ANY DIVIDEND.


 


4.6                               COMMUNICATIONS


 

After the receipt of a Default Notice by the Borrower, the Chargor shall
promptly deliver to the Administrative Agent a copy of every circular, notice,
report, set of accounts or other documents received by it or its nominee in
connection with the Shares or in connection with or from the issuer of any of
the Shares.

 


4.7                               POWER OF ATTORNEY


 

Upon the occurrence of an Event of Default which is continuing, if any Share is
not held in the Chargor’s name other than pursuant to this Deed, the Chargor
shall

 

7

--------------------------------------------------------------------------------


 

promptly execute and deliver to the Administrative Agent an irrevocable power of
attorney, expressed to be given by way of security and executed as a deed by the
person in whose name that Share is held. That power of attorney shall appoint
the Administrative Agent and every Delegate the attorney of the holder and shall
be in such form as the Administrative Agent requires.

 


5.                                      GENERAL UNDERTAKINGS


 


5.1                               AUTHORISATIONS


 

The Chargor shall promptly:

 


5.1.1                     OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO
MAINTAIN IN FULL FORCE AND EFFECT; AND


 


5.1.2                     IF REASONABLY REQUESTED BY THE COLLATERAL AGENT,
SUPPLY CERTIFIED COPIES TO THE ADMINISTRATIVE AGENT OF,


 

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under this Deed and to
ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of this Deed.

 


5.2                               COMPLIANCE WITH LAWS


 


THE CHARGOR SHALL COMPLY IN ALL RESPECTS WITH ALL LAWS TO WHICH IT MAY BE
SUBJECT, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


5.3                               PROTECTION OF SECURITY


 

The Chargor shall take any commercially reasonable actions necessary to defend
title to the Charged Assets against all persons and to defend the security
interest of the Administrative Agent and the priority thereof against any charge
not expressly permitted pursuant to Section 6.02 of the Credit Agreement.

 


6.                                      REPRESENTATIONS AND WARRANTIES


 

The Chargor makes the representations and warranties set out in this Clause 6 to
the Administrative Agent on the date of this Deed.

 


6.1                               STATUS


 

It is an exempted limited liability company, duly incorporated and validly
existing under the laws of Cayman Islands and has the power to own its assets
and carry on its business as it is being, and is proposed to be, conducted.

 

8

--------------------------------------------------------------------------------



 


6.2                               BINDING OBLIGATIONS


 


THE OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT IN THIS DEED ARE LEGAL, VALID,
BINDING AND ENFORCEABLE, SUBJECT TO THE REQUIREMENTS SPECIFIED AT THE END OF
CLAUSE 6.5 (VALIDITY AND ADMISSIBILITY IN EVIDENCE).


 


6.3                               NON-CONFLICT WITH OTHER OBLIGATIONS


 

The entry into and performance by it of this Deed, and the transactions
contemplated by this Deed, do not and will not conflict with:

 


6.3.1                     ANY LAW OR REGULATION APPLICABLE TO IT;


 


6.3.2                     ITS CONSTITUTIONAL DOCUMENTS; OR


 


6.3.3                     ANY AGREEMENT OR INSTRUMENT BINDING UPON IT OR ANY OF
ITS ASSETS OR CONSTITUTE A DEFAULT OR TERMINATION EVENT (HOWEVER DESCRIBED)
UNDER ANY SUCH AGREEMENT OR INSTRUMENT, THE BREACH OF WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,


 


6.3.4                     NOR (EXCEPT AS PROVIDED IN ANY SECURITY DOCUMENT)
RESULT IN THE EXISTENCE OF, OR OBLIGE IT TO CREATE, ANY SECURITY OVER ANY OF ITS
ASSETS.


 


6.4                               POWER AND AUTHORITY


 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Loan
Documents to which it is a party and the transactions contemplated by those Loan
Documents.

 


6.5                               VALIDITY AND ADMISSIBILITY IN EVIDENCE


 

All Authorisations required:

 


6.5.1                     TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS
RIGHTS UNDER AND COMPLY WITH ITS OBLIGATIONS IN THIS DEED;


 


6.5.2                     TO MAKE THIS DEED ADMISSIBLE IN EVIDENCE IN SINGAPORE;
AND


 


6.5.3                     TO ENABLE IT TO CREATE THE SECURITY PURPORTED TO BE
CREATED BY IT PURSUANT TO THIS DEED AND TO ENSURE THAT SUCH SECURITY HAS THE
PRIORITY AND RANKING IT IS EXPRESSED TO HAVE,


 

have been obtained or effected and are in full force and effect (or, in each
case, will be obtained or effected when required) save for the making of the
appropriate registrations of this Deed with the Accounting and Corporate
Regulatory Authority of Singapore and the payment of stamp duty in the amount of
up to S$500 payable in Singapore in respect of the stamping of this Deed.

 


6.6                               NO EXISTING SECURITY


 

Except for the Charges, and as provided in this Deed or as permitted under the
Credit Agreement, no Security exists on or over the Charged Assets.

 

9

--------------------------------------------------------------------------------



 


6.7                               BENEFICIAL OWNERSHIP


 

Except as provided in this Deed including, without limitation, Clause 3.2
(Disposal), the Chargor has not assigned, transferred or otherwise disposed of
the Charged Assets (or its right, title and interest to or in the Charged
Assets), either in whole or in part, nor agreed to do so, and will not at any
time do so or agree to do so (except as permitted by the Loan Documents). Save
as permitted by the Credit Agreement or this Deed, the Chargor has good title to
the Charged Assets material to its business, except for any minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilise such Charged Assets for their intended
purposes subject to liens permitted under the Credit Agreement.

 


6.8                               IMMUNITY


 

Neither the Chargor nor any of its assets is entitled to immunity from suit,
execution, attachment or other legal process and in any proceedings taken in
Singapore in relation to this Deed, it will not be entitled to claim immunity
for itself or any of its assets, arising from suit, execution or other legal
process.

 


6.9                               CONSENTS


 

It has obtained all consents necessary to grant the Security under this Deed, to
enter into this Deed and to ensure that no other party to any agreement or
arrangement entered into by the Chargor becomes entitled to terminate such
agreement or arrangement as a consequence of the Chargor entering into this
Deed.

 


6.10                        SHARES FULLY PAID ETC.


 

The Shares are duly authorised, validly issued and fully paid, non-assessable
and freely transferable and constitute shares in the capital of limited
companies. There are no moneys or liabilities outstanding or payable in respect
of any of the Shares.

 


6.11                        RANKING


 


6.11.1              THIS DEED CREATES IN FAVOUR OF THE ADMINISTRATIVE AGENT THE
SECURITY WHICH IT IS EXPRESSED TO CREATE WITH THE RANKING AND PRIORITY IT IS
EXPRESSED TO HAVE.


 


6.11.2              WITHOUT LIMITING CLAUSE 6.11.1 ABOVE, THE CHARGOR’S PAYMENT
OBLIGATIONS UNDER THE LOAN DOCUMENTS RANK AT LEAST PARI PASSU WITH THE CLAIMS OF
ALL ITS OTHER UNSECURED AND UNSUBORDINATED CREDITORS, EXCEPT FOR OBLIGATIONS
MANDATORILY PREFERRED BY LAW APPLYING TO COMPANIES.


 


6.12                        SHARE CAPITAL


 

The Shares constitute all the share capital in the Charged Company and no person
has or is entitled to any conditional or unconditional option, warrant or other
right to subscribe for, purchase or otherwise acquire any issued or unissued
shares, or any interest in shares, in the capital of the Charged Company.

 

10

--------------------------------------------------------------------------------



 


7.                                      ENFORCEMENT


 


7.1                               ENFORCEABILITY OF SECURITY


 

As between the Chargor and the Administrative Agent, the Charges shall be
enforceable, and the power of sale and other powers conferred by Section 24 of
the Property Act (as varied and extended by this Deed) and all the other powers
conferred on the Administrative Agent by this Deed shall be exercisable at any
time after the occurrence and during the continuance of an Event of Default.

 


7.2                               POWER OF SALE


 

The statutory power of sale, of appointing a Receiver and the other statutory
powers conferred on mortgagees by Section 24 of the Property Act as varied and
extended by this Deed shall arise on or after the occurrence and during the
continuance of an Event of Default and may be exercised by the Administrative
Agent free from the restrictions imposed by Section 25 of the Property Act.

 


7.3                               CONSOLIDATION


 

Section 21 of the Property Act shall not apply to this Deed.

 


7.4                               SECTION 25 OF THE PROPERTY ACT


 

Section 25 of the Property Act shall not apply to this Deed.

 


7.5                               NO LIABILITY AS MORTGAGEE IN POSSESSION


 

Nothing done by or on behalf of the Administrative Agent pursuant to this Deed
shall render it liable to account as a mortgagee in possession for any sums
other than actual receipts save for any loss arising from the gross negligence
or wilful misconduct of the Administrative Agent.

 


8.                                      APPOINTMENT AND RIGHTS OF RECEIVERS


 


8.1                               APPOINTMENT OF RECEIVERS


 

If:

 


8.1.1                     REQUESTED BY THE CHARGOR; OR


 


8.1.2                     AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT (WHETHER OR NOT THE ADMINISTRATIVE AGENT HAS TAKEN POSSESSION
OF THE CHARGED ASSETS):


 

without any notice or further notice, the Administrative Agent may, by deed, or
otherwise in writing signed by any officer or manager of the Administrative
Agent or any person authorised for this purpose by the Administrative Agent,
appoint one or more persons to be a Receiver. Subject to the provisions of the
Companies Act, the Administrative Agent may similarly remove (so far as it is
lawfully able) any Receiver and appoint any person instead of any Receiver. If
the Administrative Agent appoints more than one person as

 

11

--------------------------------------------------------------------------------


 

Receiver, the Administrative Agent may give those persons power to act either
jointly or severally. Any Receiver referred to in this Clause 8 may enjoy the
benefit or enforce the terms of this Clause 8 in accordance with the provisions
of the Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore.

 


8.2                               SCOPE OF APPOINTMENT


 

Any Receiver may be appointed Receiver of all of the Charged Assets or Receiver
of a part of the Charged Assets specified in the appointment. In the latter
case, the rights conferred on a Receiver as set out in Schedule 1 (Rights of
Receivers) shall have effect as though every reference in that Schedule to any
Charged Assets were a reference to the part of those assets so specified or any
part of those assets.

 


8.3                               RIGHTS OF RECEIVERS


 

Any Receiver appointed pursuant to this Clause 8 shall have the rights, powers,
privileges and immunities conferred by the Acts (as varied and/or extended by
this Deed) on (a) mortgages, (b) mortgages in possession and (c) administrative
or other receivers duly appointed under the Acts, and shall also have the rights
set out in Schedule 1 (Rights of Receivers). The Receiver shall in the exercise
of the Receiver’s powers, authorities and discretions conform to the discretions
and regulations from time to time given or made by the Administrative Agent. Any
Receiver referred to in this Clause 8 may enjoy the benefit or enforce the terms
of this Clause 8 in accordance with the provisions of the Contracts (Rights of
Third Parties) Act, Chapter 53B of Singapore.

 


8.4                               AGENT OF CHARGOR


 

Any Receiver shall be the agent of the Chargor for all purposes. The Chargor
alone shall be responsible for the Receiver’s contracts, engagements, acts,
omissions, defaults and losses and for liabilities incurred by the Receiver,
provided that the Chargor (and for the avoidance of doubt, the Administrative
Agent) shall not be liable for any sums arising from the gross negligence or
wilful misconduct of the Receiver.

 


8.5                               REMUNERATION


 

The Administrative Agent may (acting reasonably) determine the remuneration of
any Receiver (without being limited to the maximum rate specified in
Section 29(6) of the Property Act) and direct payment of that remuneration out
of moneys he receives as Receiver. The Chargor alone shall be liable for the
remuneration and all other costs, losses, liabilities and expenses of the
Receiver provided that the Chargor (and for the avoidance of doubt, the
Administrative Agent) shall not be liable for any sums arising from the gross
negligence or wilful misconduct of the Receiver.

 


9.                                      ADMINISTRATIVE AGENT’S RIGHTS


 


9.1                               SAME RIGHTS AS RECEIVER


 

Any rights conferred by any Loan Document upon a Receiver may be exercised by
the Administrative Agent after the Charges become enforceable, whether or not
the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent shall have taken possession or appointed a Receiver of the
Charged Assets.

 


9.2                               DELEGATION


 

The Administrative Agent may at any time and from time to time delegate by power
of attorney or in any other manner to any person or persons or fluctuating body
of persons all or any of the powers, authorities and discretions which are for
the time being exercisable by the Administrative Agent under this Deed in
relation to the Charged Assets and any such delegation may be made upon such
terms and conditions (including power to sub-delegate) and subject to such
regulations as the Administrative Agent may think fit and the Administrative
Agent shall not be in any way liable or responsible to the Chargor for any loss
or damage arising from any act, default, omission or misconduct on the part of
any such delegate or sub-delegate.  Any third party referred to in this Clause
9.2 may enjoy the benefit or enforce the terms of this Clause 9.2 in accordance
with the provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B
of Singapore.

 


10.                               ORDER OF DISTRIBUTIONS


 


10.1                        APPLICATION OF PROCEEDS


 

All moneys received or recovered by the Administrative Agent or any Receiver or
Delegate in exercise of their rights under this Deed shall, subject to the
rights of any creditors having priority, be applied in the order provided in
Clause 10.2 (Order of distribution).

 


10.2                        ORDER OF DISTRIBUTIONS


 

The order referred to in Clause 10.1 (Application of proceeds) is:

 


10.2.1              FIRST, TO THE PAYMENT OF ALL COSTS AND EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT (IN ITS CAPACITY AS SUCH HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT) IN CONNECTION WITH SUCH COLLECTION OR SALE OR OTHERWISE IN
CONNECTION WITH THIS DEED OR ANY OF THE OBLIGATIONS, INCLUDING ALL COURT COSTS
AND THE REASONABLE FEES AND EXPENSES OF ITS AGENTS (INCLUDING THE RECEIVER AND
ANY DELEGATE) AND LEGAL COUNSEL, THE REPAYMENT OF ALL ADVANCES MADE BY THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ON BEHALF OF THE
CHARGOR AND ANY OTHER COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE EXERCISE
OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;


 


10.2.2              SECOND, TO THE PAYMENT IN FULL OF THE OBLIGATIONS (THE
AMOUNTS SO APPLIED TO BE DISTRIBUTED AMONG THE SECURED PARTIES PRO RATA IN
ACCORDANCE WITH THE AMOUNTS OF THE OBLIGATIONS OWED TO THEM ON THE DATE OF ANY
SUCH DISTRIBUTION); AND


 


10.2.3              THIRD, TO THE CHARGOR, ITS SUCCESSORS OR ASSIGNS, OR AS A
COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT.


 


13

--------------------------------------------------------------------------------



 


11.                               LIABILITY OF ADMINISTRATIVE AGENT, RECEIVERS
AND DELEGATES


 


11.1                        POSSESSION


 

If the Administrative Agent, any Receiver or any Delegate takes possession of
the Charged Assets, it may at any time relinquish possession. Without prejudice
to Clause 11.2 (Administrative Agent’s liability), the Administrative Agent
shall not be liable as a mortgagee in possession by reason of viewing or
repairing any of the present or future assets of the Chargor, except where such
liability arises as a result of the Administrative Agent’s gross negligence or
wilful misconduct.

 


11.2                        ADMINISTRATIVE AGENT’S LIABILITY


 

None of the Administrative Agent, any Receiver or any Delegate shall (either by
reason of taking possession of the Charged Assets or for any other reason and
whether as mortgagee in possession or otherwise) be liable to the Chargor, any
Secured Party or any other person for any costs, losses, liabilities or expenses
relating to the realisation of any Charged Assets or from any act, default,
omission or misconduct of the Administrative Agent, any Receiver or any Delegate
or their respective officers, employees or agents in relation to the Charged
Assets or in connection with this Deed except to the extent caused by its own
gross negligence or wilful misconduct. Any third party referred to in this
Clause 11 may enjoy the benefit or enforce the terms of this Clause 11 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 


12.                               POWER OF ATTORNEY


 


12.1                        APPOINTMENT


 

The Chargor by way of security irrevocably appoints the Administrative Agent,
every Receiver and every Delegate severally as its attorney (with full power of
substitution), on its behalf and in its name or otherwise, at such time and in
such manner as the attorney thinks fit:

 


12.1.1              TO DO ANYTHING WHICH THE CHARGOR IS OBLIGED TO DO (BUT HAS
NOT DONE) UNDER ANY LOAN DOCUMENT (INCLUDING TO EXECUTE CHARGES OVER, TRANSFERS,
CONVEYANCES, ASSIGNMENTS AND ASSURANCES OF, AND OTHER INSTRUMENTS, NOTICES,
ORDERS AND DIRECTIONS RELATING TO, THE CHARGED ASSETS); AND


 


12.1.2              AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, TO EXERCISE ANY OF THE RIGHTS CONFERRED ON THE
ADMINISTRATIVE AGENT, ANY RECEIVER OR ANY DELEGATE IN RELATION TO THE CHARGED
ASSETS OR UNDER THIS DEED, EITHER OF THE ACTS OR GENERALLY UNDER SINGAPORE LAW.


 


12.2                        RATIFICATION


 

The Chargor ratifies and confirms and agrees to ratify and confirm whatever any
such attorney shall do or purport to do in the exercise of the power of attorney
granted by it in Clause 12.1 (Appointment). Any third party referred to in this
Clause 12 may enjoy the

 

14

--------------------------------------------------------------------------------


 

benefit or enforce the terms of this Clause 12 in accordance with the provisions
of the Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore.

 


13.                               PROTECTION OF THIRD PARTIES


 


13.1                        NO DUTY TO ENQUIRE


 

No purchaser or other person dealing with the Administrative Agent, any other
Secured Party, any Receiver or any Delegate shall be concerned to enquire:

 


13.1.1              WHETHER THE POWERS OR RIGHTS CONFERRED BY OR PURSUANT TO ANY
LOAN DOCUMENT ARE EXERCISABLE;


 


13.1.2              WHETHER ANY CONSENTS, REGULATIONS, RESTRICTIONS OR
DIRECTIONS RELATING TO SUCH RIGHTS HAVE BEEN OBTAINED OR COMPLIED WITH;


 


13.1.3              OTHERWISE AS TO THE PROPRIETY OR REGULARITY OF ACTS
PURPORTING OR INTENDED TO BE IN EXERCISE OF ANY SUCH RIGHTS (INCLUDING WHETHER
OR NOT ANY DELEGATION SHALL HAVE LAPSED FOR ANY REASON OR HAS BEEN REVOKED); OR


 


13.1.4              AS TO THE APPLICATION OF ANY MONEY BORROWED OR RAISED.


 


13.2                        PROTECTION TO PURCHASERS


 

Upon any sale or disposal of the Charged Assets or any part thereof which the
Administrative Agent, any other Secured Party, any Receiver or any Delegate
shall make under the provisions of this Deed, a statement in writing from the
Administrative Agent, any Receiver or any Delegate that the Security created by
this Deed has become enforceable and that the power of sale has become
exercisable shall be conclusive evidence of the fact in favour of any purchaser
or other person to whom any of the Charged Assets may be transferred and such
purchaser or other person will take the same free of any rights of the Chargor.
The Chargor undertakes to indemnify the Administrative Agent, any Receiver or
any Delegate against any claim which may be made against the Administrative
Agent, any Receiver or any Delegate by such purchaser or any other person by
reason of any defect in its title to the Charged Assets, provided that such
indemnity shall not be available to the extent that such claim resulted from the
gross negligence or wilful misconduct of the Administrative Agent, any Receiver
or any Delegate, as applicable. Any third party referred to in this Clause 13
may enjoy the benefit or enforce the terms of this Clause 13 in accordance with
the provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 


14.                               SAVING PROVISIONS


 


14.1                        CONTINUING SECURITY


 

Subject to Clause 15 (Discharge of Security), the Charges are continuing
Security and will extend to the ultimate balance of the Obligations, regardless
of any intermediate payment or discharge in whole or in part.

 

15

--------------------------------------------------------------------------------



 

14.2                        Reinstatement

 

If any payment by the Chargor or any discharge given by a Secured Party (whether
in respect of the obligations of the Chargor, any person or any Security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event:

 


14.2.1              THE LIABILITY OF THE CHARGOR AND THE CHARGES SHALL CONTINUE
AS IF THE PAYMENT, DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED; AND


 


14.2.2              THAT SECURED PARTY SHALL BE ENTITLED TO RECOVER THE VALUE OR
AMOUNT OF THAT SECURITY OR PAYMENT FROM THE CHARGOR, AS IF THE PAYMENT,
DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED.


 


14.3                        WAIVER OF DEFENCES


 

Neither the obligations of the Chargor under this Deed nor the Charges will be
affected by an act, omission, matter or thing which, but for this Clause 14,
would reduce, release or prejudice any of its obligations under this Deed or any
of the Charges (without limitation and whether or not known to it or any Secured
Party) including:

 


14.3.1              ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH,
THE CHARGOR, ANY OTHER LOAN PARTY OR ANY OTHER PERSON;


 


14.3.2              THE RELEASE OF THE CHARGOR, ANY OTHER LOAN PARTY OR ANY
OTHER PERSON UNDER THE TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR
OF THE CHARGOR, ANY OTHER LOAN PARTY OR ANY OTHER PERSON;


 


14.3.3              THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR
RELEASE OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE ANY RIGHTS
AGAINST, OR SECURITY OVER ASSETS OF, THE CHARGOR, ANY OTHER LOAN PARTY OR ANY
OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER
REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE FULL
VALUE OF ANY SECURITY;


 


14.3.4              ANY DEATH, MENTAL OR OTHER INCAPACITY OR LACK OF POWER,
AUTHORITY OR LEGAL PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR
STATUS OR CONSTITUTION OF THE CHARGOR, ANY OTHER LOAN PARTY OR ANY OTHER PERSON;


 


14.3.5              ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A LOAN
DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY;


 


14.3.6              ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY
OBLIGATION OF ANY PERSON UNDER ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR
SECURITY;


 


14.3.7              ANY INSOLVENCY, BANKRUPTCY, LIQUIDATION, WINDING-UP OR
SIMILAR PROCEEDINGS;


 


14.3.8              THIS DEED OR ANY LOAN DOCUMENT NOT BEING EXECUTED BY OR
BINDING UPON ANY PERSON; OR


 


14.3.9              ANY POSTPONEMENT, DISCHARGE, REDUCTION, NON-PROVABILITY OR
OTHER SIMILAR CIRCUMSTANCE AFFECTING ANY OBLIGATION OF ANY LOAN PARTY OR OTHER
PERSON UNDER ANY


 


16

--------------------------------------------------------------------------------



 


LOAN DOCUMENT RESULTING FROM ANY INSOLVENCY, LIQUIDATION OR DISSOLUTION
PROCEEDINGS OR FROM ANY LAW, REGULATION OR ORDER.


 


14.4                        IMMEDIATE RECOURSE


 

The Chargor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Chargor under this Deed. This waiver applies irrespective of any law to the
contrary.

 


14.5                        APPROPRIATIONS


 

Until all the Obligations have been irrevocably paid in full and all facilities
which might give rise to Obligations have terminated, each Secured Party (or any
trustee or agent on its behalf) may:

 


14.5.1              REFRAIN FROM APPLYING OR ENFORCING ANY OTHER MONEYS,
SECURITY OR RIGHTS HELD OR RECEIVED BY THAT SECURED PARTY (OR ANY TRUSTEE OR
AGENT ON ITS BEHALF) IN RESPECT OF THOSE AMOUNTS, OR APPLY AND ENFORCE THE SAME
IN SUCH MANNER AND ORDER AS IT SEES FIT (WHETHER AGAINST THOSE AMOUNTS OR
OTHERWISE) AND THE CHARGOR SHALL NOT BE ENTITLED TO THE BENEFIT OF THE SAME; AND


 


14.5.2              HOLD IN A SUSPENSE ACCOUNT ANY MONEYS RECEIVED FROM THE
CHARGOR OR ON ACCOUNT OF THE CHARGOR’S LIABILITY UNDER THIS DEED.


 


14.6                        DEFERRAL OF CHARGOR’S RIGHTS


 


14.6.1              UNTIL ALL THE OBLIGATIONS HAVE BEEN IRREVOCABLY PAID IN FULL
AND ALL FACILITIES WHICH MIGHT GIVE RISE TO OBLIGATIONS HAVE TERMINATED AND
UNLESS THE ADMINISTRATIVE AGENT OTHERWISE DIRECTS, THE CHARGOR WILL NOT EXERCISE
ANY RIGHTS WHICH IT MAY HAVE BY REASON OF PERFORMANCE BY IT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND WHETHER BY
WAY OF SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE SECURED PARTIES UNDER THE
LOAN DOCUMENTS OR OF ANY GUARANTEE OR OTHER SECURITY TAKEN PURSUANT TO, OR IN
CONNECTION WITH, THE LOAN DOCUMENTS BY ANY SECURED PARTY.


 


14.6.2              THE CHARGOR HEREBY AGREES THAT ANY CLAIM OF INDEMNIFICATION
OR CONTRIBUTION THAT THE CHARGOR MAY HAVE WITH RESPECT TO A THIRD PARTY SHALL
NOT DECREASE THE CHARGOR’S OBLIGATIONS TO THE SECURED PARTIES.


 


14.7                        ADDITIONAL SECURITY


 

The Charges are in addition to and are not in any way prejudiced by any other
guarantees or security now or subsequently held by any Secured Party.

 

17

--------------------------------------------------------------------------------



 


15.                               DISCHARGE OF SECURITY


 


15.1                        FINAL REDEMPTION


 

Subject to Clause 15.2 (Retention of security), when all the Loan Document
Obligations have been paid in full in cash, the Commitments have expired or been
terminated, the principal and interest on each Loan and all fees payable under
the Loan Documents shall have been paid in full, all Letters of Credit shall
have expired or been terminated (or otherwise provided for in a manner
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Administrative Agent shall at the request and cost of the
Chargor release and discharge the Charged Assets from the Charges.

 


15.2                        RETENTION OF SECURITY


 

If the Administrative Agent considers that any amount paid or credited to any
Secured Party under any Loan Document is capable of being avoided or otherwise
set aside on the Winding-up of the Chargor or any other Loan Party, that amount
shall not be considered to have been paid for the purposes of determining
whether all the Loan Document Obligations have been irrevocably paid.

 


15.3                        PERMITTED RELEASES


 


IF ANY ASSET OF THE CHARGOR IS DISPOSED OF IN ACCORDANCE WITH THE PROVISIONS OF
THE LOAN DOCUMENTS OR UPON THE EFFECTIVENESS OF A WRITTEN CONSENT TO THE RELEASE
OF THE SECURITY INTEREST GRANTED HEREBY IN ANY CHARGED ASSETS PURSUANT TO
SECTION 9.02 OF THE CREDIT AGREEMENT, THAT ASSET SHALL BE AUTOMATICALLY RELEASED
FROM THE FIXED CHARGE ON THAT ASSET ON THAT DISPOSAL BEING MADE AND THE
ADMINISTRATIVE AGENT SHALL, UPON THE REQUEST OF THE CHARGOR, TAKE WHATEVER
ACTION IS NECESSARY TO RELEASE SUCH ASSET FROM THIS SECURITY.


 


16.                               EXPENSES, STAMP DUTY AND INTEREST


 


16.1                        TRANSACTION EXPENSES


 

The Chargor shall within three Business Days of demand pay the Administrative
Agent the amount of all costs, losses, liabilities and expenses (including legal
fees) reasonably incurred by the Administrative Agent in connection with the
negotiation, preparation, printing and execution of this Deed and any other
documents referred to in this Deed.

 


16.2                        AMENDMENT COSTS


 

If the Chargor requests an amendment, waiver or consent, the Chargor shall,
within three Business Days of demand, reimburse the Administrative Agent for the
amount of all costs, losses, liabilities and expenses (including legal fees)
reasonably incurred by the Administrative Agent in responding to, evaluating,
negotiating or complying with that request.

 


16.3                        ENFORCEMENT COSTS


 

The Chargor shall, within three Business Days of demand, pay to the
Administrative Agent the amount of all costs, losses, liabilities and expenses
(including legal fees) incurred by the Administrative Agent, any Receiver or any
Delegate in relation to any this Deed

 

18

--------------------------------------------------------------------------------


 

(including the administration, protection, realisation, enforcement or
preservation of any rights under or in connection with this Deed, or any
consideration by the Administrative Agent as to whether to realise or enforce
the same, and/or any amendment, waiver, consent or release of this Deed and/or
any other document referred to in this Deed). Any third party referred to in
this Clause 16 may enjoy the benefit or enforce the terms of this Clause 16 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 


16.4                        STAMP TAXES


 

The Chargor shall pay and, within three Business Days of demand, indemnify the
Administrative Agent against any cost, loss or liability the Administrative
Agent reasonably incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of this Deed.

 


16.5                        DEFAULT INTEREST


 


16.5.1              IF THE CHARGOR FAILS TO PAY ANY AMOUNT PAYABLE BY IT UNDER
THIS DEED ON ITS DUE DATE, INTEREST SHALL ACCRUE AT THE RATE SPECIFIED IN
SECTION 2.12(C)(II) (INTEREST) OF THE CREDIT AGREEMENT. ANY INTEREST ACCRUING
UNDER THIS CLAUSE 16.5 SHALL BE IMMEDIATELY PAYABLE BY THE CHARGOR ON DEMAND BY
THE ADMINISTRATIVE AGENT.


 


16.5.2              DEFAULT INTEREST (IF UNPAID) ARISING ON AN OVERDUE AMOUNT
WILL BE COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH INTEREST PERIOD
APPLICABLE TO THAT OVERDUE AMOUNT BUT WILL REMAIN IMMEDIATELY DUE AND PAYABLE.


 


16.6                        GOODS AND SERVICES TAX


 

The Chargor shall pay to the Administrative Agent within three Business Days of
demand, in addition to any amount payable by the Chargor under this Deed, any
goods and services or other similar Tax in respect of that amount (and
references in this Deed to that amount shall be deemed to include any such Taxes
payable in addition to it).

 


17.                               PAYMENTS


 


17.1                        DEMANDS


 

Any demand for payment made by any Secured Party shall be effective as a demand
for the purposes of this Deed, from the date on which it is given.

 


17.2                        PAYMENTS


 

All payments by the Chargor under this Deed (including damages for its breach)
shall be made in the Currency of Account and to such account, with such
financial institution and in such other manner as the Administrative Agent may
direct.

 


17.3                        CONTINUATION OF ACCOUNTS


 

At any time after:

 


17.3.1              THE RECEIPT BY A SECURED PARTY OF NOTICE (EITHER ACTUAL OR
OTHERWISE) OF ANY SUBSEQUENT SECURITY AFFECTING THE CHARGED ASSETS OF THE
CHARGOR; OR


 


19

--------------------------------------------------------------------------------



 


17.3.2              THE PRESENTATION OF A PETITION OR THE PASSING OF A
RESOLUTION IN RELATION TO THE WINDING-UP OF THE CHARGOR,


 

any Secured Party may open a new account in the name of the Chargor with that
Secured Party (whether or not it permits any existing account to continue). If
that Secured Party does not open such a new account, it shall nevertheless be
treated as if it had done so when the relevant event occurred. No moneys paid
into any account, whether new or continuing, after that event shall discharge or
reduce the amount recoverable pursuant to any Loan Document to which the Chargor
is party.

 


18.                               CONDUCT OF BUSINESS BY THE SECURED PARTIES


 

No provision of this Deed will:

 


18.1.1              INTERFERE WITH THE RIGHT OF ANY SECURED PARTY TO ARRANGE ITS
AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT;


 


18.1.2              OBLIGE ANY SECURED PARTY TO INVESTIGATE OR CLAIM ANY CREDIT,
RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT, ORDER AND MANNER
OF ANY CLAIM; OR


 


18.1.3              OBLIGE ANY SECURED PARTY TO DISCLOSE ANY INFORMATION
RELATING TO ITS AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS IN RESPECT OF
TAX.


 


19.                               MISCELLANEOUS INDEMNITIES


 


19.1                        CURRENCY INDEMNITY


 


19.1.1              THE CHARGOR’S OBLIGATIONS UNDER THE LOAN DOCUMENTS TO MAKE
PAYMENTS IN UNITED STATES DOLLARS (THE “OBLIGATION CURRENCY”) SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT
EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY,
EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY RESULTS IN THE EFFECTIVE
RECEIPT BY THE ADMINISTRATIVE AGENT OF THE FULL AMOUNT OF THE OBLIGATION
CURRENCY EXPRESSED TO BE PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THE LOAN
DOCUMENTS. IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT AGAINST THE
CHARGOR IN ANY COURT OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO CONVERT
INTO OR FROM ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER
CURRENCY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE
IN THE OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE, AT THE RATE OF
EXCHANGE (AS QUOTED BY THE ADMINISTRATIVE AGENT OR, IF THE ADMINISTRATIVE AGENT
DOES NOT QUOTE A RATE OF EXCHANGE ON SUCH CURRENCY, BY A KNOWN DEALER IN SUCH
CURRENCY DESIGNATED BY THE ADMINISTRATIVE AGENT) DETERMINED, IN EACH CASE, AS OF
THE DATE IMMEDIATELY PRECEDING THE DAY ON WHICH THE JUDGMENT IS GIVEN (SUCH
BUSINESS DAY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION
DATE”).


 


19.1.2              IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING
BETWEEN THE JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF
THE AMOUNT DUE, THE CHARGOR COVENANTS AND AGREES TO PAY, OR CAUSE TO BE PAID,
SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS MAY
BE NECESSARY TO


 


20

--------------------------------------------------------------------------------



 


ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN CONVERTED AT THE RATE
OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL PRODUCE THE AMOUNT OF THE
OBLIGATION CURRENCY THAT COULD HAVE BEEN PURCHASED WITH THE AMOUNT OF JUDGMENT
CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL AWARD AT THE RATE OF EXCHANGE
PREVAILING ON THE JUDGMENT CURRENCY CONVERSION DATE.


 


19.1.3              FOR PURPOSES OF DETERMINING THE RATE OF EXCHANGE FOR THIS
CLAUSE 19.1, SUCH AMOUNTS SHALL INCLUDE ANY PREMIUM AND COSTS PAYABLE IN
CONNECTION WITH THE PURCHASE OF THE OBLIGATION CURRENCY.


 


19.2                        INDEMNITIES SEPARATE


 

The indemnity in this Deed shall:

 


19.2.1              NOT LIMIT ANY INDEMNIFICATION PROVISION IN ANY OTHER LOAN
DOCUMENT;


 


19.2.2              APPLY IRRESPECTIVE OF ANY INDULGENCE GRANTED BY ANY SECURED
PARTY;


 


19.2.3              CONTINUE IN FULL FORCE AND EFFECT DESPITE ANY JUDGMENT,
ORDER, CLAIM OR PROOF FOR A LIQUIDATED AMOUNT IN RESPECT OF ANY OBLIGATION OR
ANY OTHER JUDGMENT OR ORDER; AND


 


19.2.4              APPLY WHETHER OR NOT ANY CLAIM UNDER IT RELATES TO ANY
MATTER DISCLOSED BY THE CHARGOR OR OTHERWISE KNOWN TO ANY SECURED PARTY.


 


19.3                        OTHER INDEMNITIES AND PROTECTIONS


 


EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF THE
ADMINISTRATIVE AGENT, ANY RECEIVER OR ANY DELEGATE, THE ADMINISTRATIVE AGENT
SHALL BE INDEMNIFIED BY THE CHARGOR FROM AND AGAINST ALL ACTIONS, LOSSES,
CLAIMS, PROCEEDINGS, COSTS, DEMANDS AND LIABILITIES WHICH MAY BE SUFFERED BY THE
ADMINISTRATIVE AGENT BY REASON OF ANY FAILURE OF THE CHARGOR TO PERFORM ANY OF
ITS OBLIGATIONS UNDER THIS DEED OR IN THE EXECUTION OF ANY OF THE RIGHTS,
POWERS, REMEDIES, AUTHORITIES OR DISCRETIONS VESTED IN THE ADMINISTRATIVE AGENT,
ANY RECEIVER OR ANY DELEGATE, UNDER OR PURSUANT TO THIS DEED.


 


20.                               RIGHTS, AMENDMENTS, WAIVERS AND DETERMINATIONS


 


20.1                        AMBIGUITY


 

The powers and protections conferred by this Deed in relation to the Charged
Assets or any part thereof on the Administrative Agent shall be in addition to
and not in substitution for the powers and protections conferred on mortgagees
or chargees under the Acts, which shall apply to the Charges except insofar as
they are expressly or impliedly excluded. Where there is any ambiguity or
conflict between the rights or powers conferred by law or contained in either of
the Acts and those conferred by or pursuant to this Deed or where the powers or
protections in this Deed are more extensive or less restrictive than those
provided by either of the Acts, the terms of this Deed shall prevail.

 

21

--------------------------------------------------------------------------------



 


20.2                        EXERCISE OF RIGHTS


 

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any Receiver or Delegate, any right or remedy under this Deed shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Deed are cumulative and not
exclusive of any rights or remedies provided by law.

 


20.3                        AMENDMENTS AND WAIVERS


 

Any term of this Deed may be amended or waived only with the consent of the
Administrative Agent and the Chargor, subject to any consent of the Lenders
required by Section 9.02 of the Credit Agreement.

 


20.4                        DETERMINATIONS


 

Any determination by or certification of the Administrative Agent or any
Receiver or Delegate of a rate or amount under this Deed is, in the absence of
manifest error, conclusive evidence of the matters to which it relates.

 


21.                               SEPARATE AND INDEPENDENT OBLIGATIONS


 

The Security created by the Chargor by or in connection with any Loan Document
is separate from and independent of any other Security created or intended to be
created by any other provider of Security by or in connection with any Loan
Document.

 


22.                               BENEFIT OF SECURITY


 


22.1                        BENEFIT AND BURDEN


 

This Deed shall be binding upon and enure to the benefit of each Party and its
successors and assigns.

 


22.2                        THE CHARGOR


 

The Chargor may not assign or transfer all or any of its rights, benefits and
obligations under this Deed except as permitted by this Deed or the other Loan
Documents.

 


22.3                        THE ADMINISTRATIVE AGENT


 

The Administrative Agent may assign all or part of its rights under this Deed or
transfer all or part of its obligations under this Deed in accordance with the
terms of the Credit Agreement without the consent of the Chargor. Any such
assignee or transferee shall be and be treated as a party for all purposes of
this Deed and shall be entitled to the full benefit of this Deed to the same
extent as if it were an original party in respect of the rights or obligations
assigned or transferred to it.

 


23.                               PARTIAL INVALIDITY


 

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability

 

22

--------------------------------------------------------------------------------


 

of the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.

 


24.                               NOTICES


 


24.1                        COMMUNICATIONS


 

Any communication to be made under or in connection with this Deed may be made
by fax or letter or, subject to Clause 24.3 (Delivery), be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent.

 


24.2                        ADDRESSES


 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified with its name below, or any substitute address, fax number or
department or officer as the Party may notify to the other Party.

 


24.3                        DELIVERY


 

Either Party may change its address or fax number for notices and other
communications hereunder by notice to the other Party. The Administrative Agent
or the Chargor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Deed shall be deemed to have been given on the date of receipt.

 


25.                               COUNTERPARTS


 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed. Delivery of an executed counterpart of a signature page of this Deed by
telecopy or Adobe pdf transmission shall be effective as delivery of a manually
executed counterpart of this Deed.

 


26.                               GOVERNING LAW


 

This Deed shall be governed by, and construed in accordance with the laws of
Singapore.

 

23

--------------------------------------------------------------------------------


 


27.                               JURISDICTION


 


27.1                        JURISDICTION OF SINGAPORE COURTS


 


27.1.1              THE COURTS OF SINGAPORE HAVE EXCLUSIVE JURISDICTION TO
SETTLE ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS DEED (INCLUDING A
DISPUTE REGARDING THE EXISTENCE, VALIDITY OR TERMINATION OF THIS DEED) (A
“DISPUTE”).


 


27.1.2              THE PARTIES AGREE THAT THE COURTS OF SINGAPORE ARE THE MOST
APPROPRIATE AND CONVENIENT COURTS TO SETTLE DISPUTES AND ACCORDINGLY NO PARTY
WILL ARGUE TO THE CONTRARY.


 


27.2                        SERVICE OF PROCESS


 

Without prejudice to any other mode of service allowed under any relevant law,
the Chargor:

 


27.2.1              IRREVOCABLY APPOINTS SEAGATE SINGAPORE INTERNATIONAL
HEADQUARTERS PTE. LTD. AS ITS AGENT FOR SERVICE OF PROCESS IN RELATION TO ANY
PROCEEDINGS BEFORE THE SINGAPORE COURTS IN CONNECTION WITH THIS DEED; AND


 


27.2.2              AGREES THAT FAILURE BY A PROCESS AGENT TO NOTIFY THE CHARGOR
OF THE PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED.


 

This Deed has been entered into on the date stated at the beginning of this
Deed.

 

24

--------------------------------------------------------------------------------



 


SCHEDULE 1


 


- RIGHTS OF RECEIVERS


 

Any Receiver appointed pursuant to Clause 8 (Appointment and Rights of
Receivers) shall have the right, either in its own name or in the name of the
Chargor or otherwise and in such manner and upon such terms and conditions as
the Receiver thinks fit, and either alone or jointly with any other person:

 

(a)                                  Take possession

 

to take possession of the Charged Assets, and to require payment to it of all
Dividends;

 

(b)                                 Deal with Charged Assets

 

to sell, transfer, assign, exchange or otherwise dispose of or realise the
Charged Assets to any person either by public offer or auction, tender or
private contract and for a consideration of any kind (which may be payable or
delivered in one amount or by instalments spread over a period or deferred);

 

(c)                                  Borrow money

 

to borrow or raise money either unsecured or on the security of the Charged
Assets (either in priority to the Charges or otherwise);

 

(d)                                 Rights of ownership

 

to exercise and do (or permit the Chargor or any nominee of it to exercise and
do) all such rights and things as the Receiver would be capable of exercising or
doing if it were the absolute beneficial owner of the Charged Assets;

 

(e)                                  Claims

 

to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person relating to the
Charged Assets;

 

(f)                                    Legal actions

 

to bring, prosecute, enforce, defend and abandon actions, suits and proceedings
in relation to the Charged Assets;

 

(g)                                 Redemption of Security

 

to redeem any Security (whether or not having priority to the Charges) over the
Charged Assets and to settle the accounts of any person with an interest in the
Charged Assets; and

 

25

--------------------------------------------------------------------------------


 

(h)                                 Other powers

 

to do anything else it may think fit for the realisation of the Charged Assets
or incidental to the exercise of any of the rights conferred on the Receiver
under or by virtue of any Loan Document to which the Chargor is party, the
Property Act or any laws or regulations.

 

26

--------------------------------------------------------------------------------



 


SCHEDULE 2


 


- SHARES


 

500,001 issued and fully paid up ordinary shares in the capital of the Charged
Company.

 

27

--------------------------------------------------------------------------------


 

In witness whereof this Deed has been executed by the parties hereto on the date
stated at the beginning.

 

 

EXECUTED AS A DEED by SEAGATE

   )

 

 

 

 

TECHNOLOGY INTERNATIONAL

   )

 

in the presence of

   )

/s/ Patrick J. O’Malley

 

   )

Signature

 

 

 

 

   )

Name: Patrick J. O’Malley

 

 

 

/s/ Saralyn Brown

   )

Title:   EVP & Chief Financial Officer

Signature of witness

 

 

 

 

 

Name: Saralyn Brown

 

 

 

 

 

Address: 920 Disc Drive

 

 

Scotts Valley, CA 95066

 

 

 

 

 

Occupation: Executive Assistant

 

 

 

 

 

 

 

 

Address:

Seagate Technology

 

 

 

920 Disc Drive

 

 

 

Scotts Valley, CA 95066

 

 

 

United States of America

 

 

 

 

 

Fax No.:

+1 (831) 438-6675

 

 

 

 

 

 

Attention:

General Counsel

 

 

 

--------------------------------------------------------------------------------


 

The Administrative Agent

 

 

 

[g293041kk07i001.jpg] 

 

SIGNED, SEALED AND DELIVERED

 

by

 

as attorney for and on behalf of

 

JPMORGAN CHASE BANK, N.A.

/s/ Sharon Bazbaz

in the presence of:

Signature

 

 

 

Name: Sharon Bazbaz

 

 

/s/ Donna Wisnieski

 

Title: Vice President

Witness’s signature

 

 

 

 

 

Name of Witness: Donna Wisnieski

 

 

 

 

 

Title: Administrative Assistant

 

 

 

 

 

 

 

 

Address:

JPMorgan, Chase Bank, N.A.

 

Loan and Agency Services Group, 1111 Fannin Street, 10th Floor

 

Houston, Texas, 77002

 

 

Fax No.:

(831) 439-2353

 

 

Attention:

Sofia Basraoui

 

 

 

 

With a copy to:

 

 

Address:

JPMorgan, Chase Bank, N.A.

 

270 Park Avenue

 

New York, New York, 10017

 

 

Fax No.:

(212) 270-5127

 

 

Attention:

Sharon Bazbaz

 

--------------------------------------------------------------------------------